DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-13 are pending. 

Response to Arguments

2.	The amendments to the specification dated 07/23/2021 are entered. 	

Allowable Subject Matter

3.	Claims 1-13 are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-13 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… identifying available processing resources at the NWDs; selecting one or more access points to perform portions of the computational task; selecting one or more of the NWDs to perform different portions of the computational task; receiving results from performance of the portions of the computational task by the selected access points; and transmitting the results to the package.…in combination with other limitations recited as specified in claim 1.

In claim 4,… identifying, by a computing system, upon receiving a notification of a computational task requested by a package to provide an experience to a user, one or more computing nodes for performing the computational task and determining available processing resources for each computing node, wherein a computing node resides at a networked wearable device (NWD) associated with the user;… wherein the primary controller distributes portions of the computational task to one or more of the other computing nodes and receives results from performance of the portions of the computational task by the other computing nodes. …in combination with other limitations recited as specified in claim 4.

In claim 10,… assigning, upon receipt of a request for performance of a computational task by a package to provide an experience to a user, portions of the computational task to one or more computing nodes, wherein each computing node resides at one of networked wearable devices (NWDs) associated with the user…periodically sending checkpoint information to a context-aware platform.… in combination with other limitations recited as specified in claim 10.

The first closest prior art of record is Krishnaswamy et al, US 2011/0300851 hereafter Krishnaswamy. Krishnaswamy [0073], [0079] discloses receiving a request to perform processing tacks for providing outputs to the user and checking the presence of the body area network sensors that are communication with the UEs associated with the users, [0100], [0101] determining the resources of the access pints, allocating the femto node to perform computational tasks, [0103] receiving task results from the select femto node and [0046], [0080], [0093], [0103] forwarding the message of the processing tack to the requested UE. Krishnaswamy does not explicitly disclose identifying available processing resources at the networked wearable devices (NWDs)…selecting one or more of the NWDs to perform different portions of the computational task (as disclosed in claim 1), identifying, by a computing system, upon receiving a notification of a computational task requested by a package to provide an experience to a user, … wherein the primary controller distributes portions of the computational task to one or more of the other computing nodes and receives results from performance of the portions of the computational task by the other computing nodes (as disclosed in claim 4), assigning, upon receipt of a request for performance of a computational task by a package to provide an experience to a user, portions of the computational task to one or more computing nodes…periodically sending checkpoint information to a context-aware platform (as disclosed in claim 10).

The second closest prior art of record is LIM et al, US 2014/0256339 hereafter LIM. Lim FIG 1, [0040] discloses a plurality of wearable devices coupled to an access point, the wearable devices including a master and slave devices. LIM does not explicitly disclose identifying available processing resources at the networked wearable devices (NWDs)…selecting one or more of the NWDs to perform different portions of the computational task (as disclosed in claim 1), identifying, by a computing system, upon receiving a notification of a computational task requested by a package to provide an experience to a user, … wherein the primary controller distributes portions of the computational task to one or more of the other computing nodes and receives results from performance of the portions of the computational task by the other computing nodes (as disclosed in claim 4), assigning, upon receipt of a request for performance of a computational task by a package to provide an experience to a user, portions of the computational task to one or more computing nodes…periodically sending checkpoint information to a context-aware platform (as disclosed in claim 10).

The third closest prior art of record is Samsung Electronics Co., Ltd., 
EP 2733609 A2 hereafter D1. D1 discloses a system to analyze the characteristics of a plurality of wearable devices, based on the analyzed characteristics determine to delegate a task to computing devices that are separate from the wearable devices and receive results of processing the delegated task from the computing devices. D1 does not explicitly disclose selecting one or more of the NWDs to perform different portions of the computational task (as disclosed in claim 1), identifying, by a computing system, upon receiving a notification of a computational task requested by a package to provide an experience to a user, … wherein the primary controller distributes portions of the computational task to one or more of the other computing nodes and receives results from performance of the portions of the computational task by the other computing nodes (as disclosed in claim 4), assigning, upon receipt of a request for performance of a computational task by a package to provide an experience to a user, portions of the computational task to one or more computing nodes…periodically sending checkpoint information to a context-aware platform (as disclosed in claim 10).

The fourth closest prior art of record is Agrafioti et al, US 2015/0028996 hereafter Agrafioti. Agrafioti [0106] discloses the controller may first determine if the access point is within a predetermined distance or proximity wearable biometric device associated with the user. Agrafioti does not explicitly disclose identifying available processing resources at the networked wearable devices (NWDs)…selecting one or more of the NWDs to perform different portions of the computational task (as disclosed in claim 1), identifying, by a computing system, upon receiving a notification of a computational task requested by a package to provide an experience to a user, … wherein the primary controller distributes portions of the computational task to one or more of the other computing nodes and receives results from performance of the portions of the computational task by the other computing nodes (as disclosed in claim 4), assigning, upon receipt of a request for performance of a computational task by a package to provide an experience to a user, portions of the computational task to one or more computing nodes…periodically sending checkpoint information to a context-aware platform (as disclosed in claim 10).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Worick et al, US 8,983,551 Figure 1, column 1, line 50-67, column 2, lines 1-24 disclose wearable notification devices communicating with an access point 
McCall et al, US 2002/0188522 Figure 7 and paragraphs [0072]-[0073] disclose capturing distributed data from wearable sensors.   
Dagum et al, US 2015/0207720 paragraphs [0067]-[0068] disclose collecting performance information from downloadable agents on computing devices such as a wearable devices.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469


/JENEE HOLLAND/Primary Examiner, Art Unit 2469